Citation Nr: 1515590	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the surviving spouse of the Veteran met the requirements for enhanced nonservice-connected death pension benefits based on the need for aid and attendance prior to her death. 

2.  Entitlement to reimbursement of expenses relating to the last sickness and burial of the surviving spouse of the Veteran. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 1943 to January 1946.  He died in March 1998.  The Veteran's surviving spouse had a claim for death pension benefits pending at the time of her death in August 2011.  The appellant apparently is the daughter of the Veteran and his surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative denial issued by the Pension Management Center of Department of Veterans Affairs Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania that denied the appellant's claim for accrued benefits.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the electronic file and the paper claims file.

The issue of entitlement to reimbursement of expenses relating to the last sickness and burial of the surviving spouse of the Veteran is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had qualifying wartime service to allow his surviving spouse to qualify for nonservice-connected death pension benefits.

2.  The surviving spouse of the Veteran had dementia which caused her to require the care or assistance of another person on a regular basis as of February 2010.

3.  The surviving spouse of the Veteran filed a claim for enhanced nonservice-connected death pension with aid and attendance benefits on July 27, 2010.

4.  The claim of the surviving spouse of the Veteran for enhanced nonservice-connected death pension with aid and attendance benefits was pending at the time of her death in August 2011.

5.  The countable income of the surviving spouse of the Veteran did not exceed the statutory maximum for the receipt of nonservice-connected death pension with aid and attendance benefits for the period from July 2010 to August 2011. 


CONCLUSION OF LAW

The criteria for an award of enhanced nonservice-connected death pension with aid and attendance benefits were met for the surviving spouse of the Veteran as of July 27, 2010.  38 U.S.C.A. §§ 1541, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352, 3.1000 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (enhanced death pension benefits for accrued purposes).  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the Veteran died in March 1998.  His surviving spouse filed an informal claim for death pension benefits and aid and attendance in July 2010; a formal claim via a VA Form 21-534 was subsequently submitted in March 2011.  Unfortunately, the Veteran's surviving spouse passed away in August 2011, prior to the adjudication of her enhanced death pension claim.  

The Board finds that, at the time of her death, the surviving spouse of the Veteran had a pending claim for nonservice-connected death pension with aid and attendance benefits.  Recognition of this is also reflected in the deferred rating decision dated in January 2013.  Also, in that deferred rating decision, the VAROIC indicated that the surviving spouse of the Veteran had used her Social Security Administration (SSA) benefits to pay for part of monthly fees for her assisted living facility.  Therefore, it was held that she paid for her care and met the income eligibility requirements.

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A surviving spouse will be considered in need of regular aid and attendance if she: is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes or concentric contraction of the visual filed to 5 degrees or less; or, is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(a)(5), (b), (c).

Pursuant to 38 C.F.R. § 3.351(c)(3), the following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the claimant was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.

Improved pension is payable to a surviving spouse who does not qualify for increased pension based on need for aid and attendance if the surviving spouse is permanently housebound by reason of disability.  The permanently housebound requirement is met when the surviving spouse is substantially confined to her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f); see also Veterans Benefits Administration Manual Rewrite M21-1MR, Part V, Subpart ii, Section 3, Par. 1. 

When a veteran or surviving spouse had a claim pending at the time of his or her death, an eligible recipient may be paid periodic monetary benefits to which the deceased was entitled at the time of his or her death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he or she died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Here, the Board must determine whether the evidence of record at the time of the death of the surviving spouse of the Veteran reflects that she was in need of aid and attendance and otherwise entitled to enhanced nonservice-connected death pension benefits.

Review of the evidence of record reveals that a document belonging to this case was found in a "wrong file."  The representative of the surviving spouse of the Veteran submitted a packet of documents relating to her claim for aid and attendance benefits in March 2011.  The cover letter specifically lists each document that was submitted, including a VA Form 4142 and a doctor's letter.  In addition, the surviving spouse stated in one of those documents, a VA Form 21-4138, that she had attached her doctor's evaluation of her.  She also stated in another VA Form 21-4138 that VA received medical evidence that indicated that she may be unable to handle her benefit payments.  However, the evidence of record does not include any VA Form 21-4142 or the doctor's medical evaluation report referenced by both the surviving spouse of the Veteran and her representative.  Since both the Veteran's surviving spouse and her representative referred to these specific documents, the Board concludes that it is likely that these documents were misplaced or put into a "wrong file" while in the possession of VA.

Thus, there is no explicit medical evidence of record to establish the mental and physical status of the surviving spouse of the Veteran at the time of her claim in July 2010.  However, a close reading of the other documents of record does serve to do this.  First, the surviving spouse herself reported that she needed the assistance of others to complete her activities of daily living.  Second, as of February 2010, she entered an assisted living facility.  Third, an official from that facility certified on a VA Form 21-0779 that the surviving spouse of the Veteran was in the assisted living facility because of mental or physical disability.  Fourth, the residency agreement from the assisted living facility stated that standard services included three meals per day, weekly housekeeping and linen service, scheduled transportation and medication assistance.  That document further stated that each resident prior to occupancy had to undergo an initial evaluation of needs.  The surviving spouse of the Veteran was found to need a specialized treatment program for persons with memory problems such as Alzheimer disease/dementia.  Therefore, she was required to live in the memory care portion of the facility and pay an additional fee for the enhanced level of care that she required.  Finally, the appellant was the person who reviewed and signed the assisted living facility documents and not the surviving spouse of the Veteran, indicating that she was not competent to enter into the residency contract.  In addition, at the time the surviving spouse of the Veteran entered the assisted living facility, she was in her mid-90s based on the birthdate given in her 1998 application for VA benefits and based on the appellant's May 2013 written statement.

Therefore, after reviewing the evidence of record and affording the surviving spouse of the Veteran the benefit of the doubt, the Board finds that, prior to her death, the surviving spouse of the Veteran met the requirements for enhanced nonservice-connected death pension benefits based on the need for aid and attendance.  The regulations provide that increased pension is payable and a surviving spouse will be considered in need of regular aid and attendance if, among other things, due to mental incapacity, a claimant requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  The need for aid and attendance in this case is supported by the evidence of record demonstrating that the surviving spouse of the Veteran required assistance with her meals, with cleaning, with medication management and with other activities of daily living as of July 2010.  She could not live on her own or sign contracts or manage her own financial affairs.  She was found to require care in an assisted living facility due to mental disability; she was assessed and found to require living space in a dementia unit as well as additional specialized dementia-related assistance.  See 38 C.F.R. §§ 3.351, 3.352.  Therefore, resolving all reasonable doubt in her favor, a protected environment for the surviving spouse of the Veteran was medically necessary and a rating for aid and attendance benefits for nonservice-connected death pension purposes must be granted.  As the Board is awarding benefits based on aid and attendance, any claim at the lower alternative housebound rate is moot. 

Basic entitlement to VA non-service-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  In this case, the Veteran did have the required wartime service.  

Turning to the financial requirements, the maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  As reflected in the May 2013 Statement of the Case, the VAROIC found that the income of the surviving spouse of the Veteran exceeded $7,933 limit for a surviving spouse with no dependents and stated that assisted living fees are only countable if the claimant is rated in need of aid and attendance.  

However, as the Board has found the surviving spouse of the Veteran to have been in need of aid and attendance, the money paid to the assisted living center did qualify as medical expenses deductible from her income for pension purposes.  See 38 C.F.R. § 3.272(g).  Thus, as almost all of the SSA income received by the surviving spouse of the Veteran went to pay for her assisted living facility fees and as no other income is shown or alleged, she clearly met the $12,681 income limit for a surviving spouse in need of aid and attendance with no dependents.  Accordingly, nonservice-connected death pension benefits with an additional allowance for aid and attendance are granted from July 27, 2010, through August 28, 2011.


ORDER

Entitlement to nonservice-connected death pension benefits with an additional allowance for aid and attendance, from July 27, 2010 through August 28, 2011, for the purpose of accrued benefits, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the decision above, enhanced nonservice-connected death pension benefits based on the need of the Veteran's surviving spouse for aid and attendance (with an effective date of July 2010) were granted.  However, the Veteran's surviving spouse passed away in August 2011, and before payment of the monies now due.

The appellant seeks these accrued benefits on the basis that she is entitled to the accrued benefits as reimbursement for the last expenses of the Veteran's surviving spouse (her mother).  Here the evidence does not in any way suggest that the appellant has qualified at any time during this appeal as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2).  As a result, she may recover only so much of the accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with her mother's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

The United States Court of Appeals for Veterans Claims (Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.  In this case, the appellant has submitted copies of cancelled checks written by her to the assisted living facility where her mother resided between 2010 and 2011, as well as cancelled checks written by her in relation to her mother's burial.  

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedure Manual.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15.b, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  In the decision above, the appellant's mother was granted aid and attendance benefits as of July 2010.

However, the appellant has not been provided with any notice in accordance with VA's duties to notify and assist with respect to the criteria necessary to substantiate her claim of entitlement to accrued benefits on the basis of reimbursement of expenses paid for the last sickness and burial of the Veteran's surviving spouse.  Accordingly, a remand is necessary to provide the appellant with the relevant notice as well as to allow her the opportunity to submit medical documentation relating to her mother's last sickness and burial.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  In particular, appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the last sickness and burial of the Veteran's surviving spouse is to be provided to the appellant. 

Such notice must specifically apprise the appellant of the evidence and information necessary to substantiate her claim, to include documentation of her mother's last sickness by way of a death certificate and/or terminal medical records and documentation of the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) she paid for her mother's last sickness and burial not already of record.

2.  After the appellant has submitted all requested evidence, to include documentation of her mother's last sickness by way of a death certificate and/or terminal medical records and documentation of the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) she paid for her mother's last sickness and burial not already of record, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

3.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


